Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 11/06/2019. Claims 1-17 are currently pending in the application.

Priority
 Applicant's claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) is acknowledged, which is the Provisional Application No. 62/785,936 filed on 12/28/2018.

Drawings
The drawings filed on 11/06/2019 are acknowledged and are acceptable.

Claim Objections	
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3, “recommended path” is presumed to recite “the recommended path”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gupta et al. (U.S Publication No. 2014/0207377 A1; hereinafter “Gupta”).

As per claim 1, Gupta discloses a process of communicating a recommended vehicle path (e.g. see figs. 2-4; para. [0010]-[0012], [0036]-[0038] & [0040]) comprising: 
receiving information indicative of operation of other vehicles (e.g. fig. 3: other vehicles 126, 128, 130 and emergency vehicle 138) along a roadway with a controller located within a primary vehicle (e.g. figs. 1 & 3: client computer 52, for example a GPS device or other guided destination device or program in the primary vehicle 120) on the roadway driven by an operator (e.g. para. [0025] & 0040]: “For example, referring to FIGS. 3 and 4, if a primary vehicle 120 is traveling on a road with two eastward bound lanes, a left lane 122 and a right lane 124, and local environment data retrieved includes local data from a local other vehicles 126, 128, 130 for example a vehicle 126 with a VANET broadcasting data regarding the amount of time the vehicle has been waiting within the left lane 122…Additional environment data may be retrieved from an emergency broadcast from a local emergency vehicle 138 within the specific distance of the primary vehicle 120 regarding an accident 132 in the left eastward bound lane.”);
receiving information indicative of operation of the primary vehicle (e.g. para. [0027], [0031], [0034] & [0040]-[0041]: receiving information from devices deployed on the primary vehicle itself in real-time, e.g. changes in motion of the primary vehicle, the position of the primary vehicle along the roadway, or data regarding the guided route to a destination);
determining a recommended vehicle path along the roadway responsive to the operation of the other vehicles, the position of the primary vehicle and a scenario selected based on both the information of operation of other vehicles and the position of the primary vehicle received by the controller (e.g. figs. 2-4; para. [0010]-[0012], [0036]-[0038] & [0040]-[0041]: “determining an optimal recommended lane of the road from the plurality of lanes of the road to minimize travel time for the primary vehicle, based on the directly retrieved environment data from the at least one source within a specific distance from the primary vehicle”; “The optimal lane program 67 would determine that within the optimal guided route to the destination, the optimal recommended lane of travel to the destination is the right eastward bound lane and would display this recommendation to the user in the primary vehicle as shown in FIG. 4. The distance to the congestion may also be displayed through the interface of the guided destination device 52.”); and
the optimal recommended lane of the road for travel is displayed to the user in the primary vehicle through an interface).

As per claim 2, claim 1 is incorporated and Gupta discloses: the process including receiving the information indicative of operation of the other vehicles directly from transmissions emitted by other vehicles proximate to the primary vehicle (e.g. para. [0027]-[0028], [0032] & [0040]: other vehicles are within a specific distance along the road on which the primary vehicle is traveling).

As per claim 3, claim 1 is incorporated and Gupta discloses: the process including receiving information indicative of operation of the other vehicles from stationary systems (e.g. fig. 3: camera 134/signs 136) gathering information on the other vehicles (para. [0029], [0033] & [0040]: “The local environment data from fixed sensors, preferably stationary sensors relative to the road on which the primary vehicle is traveling, may include data from traffic cameras at street junctions, street signage, digital road signs, road sensors. The sensors provide accurate data regarding the number of cars waiting in specific lanes of the road.”).

As per claim 4, claim 1 is incorporated and Gupta discloses: wherein the selected scenario is selected based on a determination that one of the other vehicles is an emergency vehicle (fig. 3: 138) that is stationary on the roadside ahead of the primary vehicle (e.g. fig. 3; para. [0036] & [0040]: “Additional environment data may be retrieved from an emergency broadcast from a local emergency vehicle 138 within the specific distance of the primary vehicle 120 regarding an accident 132 in the left eastward bound lane.”) and the recommended path comprises at least one of a slowing a speed of the primary vehicle and changing lanes away from the stationary emergency vehicle (e.g. para. [0036]-[0037] & [0040]).

As per claim 6, claim 1 is incorporated and Gupta discloses: wherein the selected scenario is selected based on a determination that the other vehicles are moving below a desired speed of the primary vehicle and the recommended path comprises a series of lane changes around the other vehicles (e.g. para. [0036]-[0037]: “The optimal lane recommendation may differ depending on the predetermined preferences of the driver, the algorithm used by the guided destination device, or the system itself. The optimal lane recommendation may be characterized as the shortest time to the destination, the least number of lane changes, the safest lane choice, or some other preference. For example, if there is construction ahead in a left lane, based on the predetermined preferences of the driver, the optimal lane may be to stay in the right lane to avoid lane changes, or stay as far from the accident as possible, or the optimal lane may be the left lane, where the driver can stay in the left lane as long as possible and merge when finally forced to do so since it is moving faster than the right lane.”).

As per claim 8, claim 1 is incorporated and Gupta discloses: the process including generating a visual representation of the roadway and other vehicles on a display including the recommended path (e.g. see fig. 4; para. [0038] & [0040]).

As per claim 10, Gupta discloses a vehicle guidance system (e.g. see figs. 2-4; para. [0010]-[0012], [0036]-[0038] & [0040]) comprising: 
a transceiver (e.g. para. [0025], [0028]: each participating vehicle within the network, e.g. a primary vehicle 120, comprises a transceiver) receiving information indicative of operating conditions of other vehicles (e.g. fig. 3: other vehicles 126, 128, 130 and emergency vehicle 138) along a roadway (e.g. para. [0025] & 0040]: “For example, referring to FIGS. 3 and 4, if a primary vehicle 120 is traveling on a road with two eastward bound lanes, a left lane 122 and a right lane 124, and local environment data retrieved includes local data from a local other vehicles 126, 128, 130 for example a vehicle 126 with a VANET broadcasting data regarding the amount of time the vehicle has been waiting within the left lane 122…Additional environment data may be retrieved from an emergency broadcast from a local emergency vehicle 138 within the specific distance of the primary vehicle 120 regarding an accident 132 in the left eastward bound lane.”);
a controller within a primary vehicle (e.g. figs. 1 & 3: client computer 52, for example a GPS device or other guided destination device or program in the primary vehicle 120) utilizing the received information indicative of operating conditions to determine a recommended vehicle path along the roadway responsive to the operation of the other vehicles, the position of the primary vehicle (e.g. para. [0027], [0031], [0034] & [0040]-[0041]: receiving information from devices deployed on the primary vehicle itself in real-time, e.g. changes in motion of the primary vehicle, the position of the primary vehicle along the roadway, or data regarding the guided route to a destination) and a scenario selected based on both the information of operation of other vehicles and the position of the primary vehicle received by the controller (e.g. figs. 2-4; para. [0010]-[0012], [0036]-[0038] & [0040]-[0041]: “determining an optimal recommended lane of the road from the plurality of lanes of the road to minimize travel time for the primary vehicle, based on the directly retrieved environment data from the at least one source within a specific distance from the primary vehicle”; “The optimal lane program 67 would determine that within the optimal guided route to the destination, the optimal recommended lane of travel to the destination is the right eastward bound lane and would display this recommendation to the user in the primary vehicle as shown in FIG. 4. The distance to the congestion may also be displayed through the interface of the guided destination device 52.”); and
a communication device (e.g. figs. 1 & 4: display/interface 55) communicating the recommended vehicle path to the operator of the primary vehicle (e.g. see figs. 3-4; para. [0010], [0038] & [0040]: the optimal recommended lane of the road for travel is displayed to the user in the primary vehicle through an interface).

As per claim 11, claim 10 is incorporated and Gupta discloses: wherein the communication device comprises a display viewable from within the cabin of the primary vehicle, wherein the display is configured to generate an image representing the other vehicles and the recommended path (e.g. see fig. 4; para. [0038] & [0040]).

As per claim 16, claim 10 is incorporated and Gupta discloses: wherein the transceiver is configured to receive communication for a stationary communication device (e.g. fig. 3: camera 134/signs 136) regarding the operating conditions of the other vehicles (para. [0029], [0033] & [0040]: “The local environment data from fixed sensors, preferably stationary sensors relative to the road on which the primary vehicle is traveling, may include data from traffic cameras at street junctions, street signage, digital road signs, road sensors. The sensors provide accurate data regarding the number of cars waiting in specific lanes of the road.”).

As per claim 17, claim 10 is incorporated and Gupta discloses: wherein the controller is configured to determine the recommended vehicle path based on the selected scenario, wherein the selected scenario is one of a stationary emergency vehicle scenario, a moving emergency vehicle scenario, or primary vehicle passing scenario (e.g. fig. 3; para. [0036]-[0037] & [0040]: “The optimal lane recommendation may differ depending on the predetermined preferences of the driver, the algorithm used by the guided destination device, or the system itself. The optimal lane recommendation may be characterized as the shortest time to the destination, the least number of lane changes, the safest lane choice, or some other preference. For example, if there is construction ahead in a left lane, based on the predetermined preferences of the driver, the optimal lane may be to stay in the right lane to avoid lane changes, or stay as far from the accident as possible, or the optimal lane may be the left lane, where the driver can stay in the left lane as long as possible and merge when finally forced to do so since it is moving faster than the right lane.”; “Additional environment data may be retrieved from an emergency broadcast from a local emergency vehicle 138 within the specific distance of the primary vehicle 120 regarding an accident 132 in the left eastward bound lane.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Gordon et al. (U.S Publication No. 2017/0030725 A1; hereinafter “Gordon”).

As per claim 5, claim 1 is incorporated and Gupta does not explicitly disclose: wherein the selected scenario is selected based on a determination that one of the other vehicles is an oncoming emergency vehicle moving through traffic behind the primary vehicle and recommended path comprises at least one of a slowing a speed of the primary vehicle and changing lanes away from the oncoming emergency vehicle.
However, Gupta discloses that the optimal lane recommendation may be based on local environment data such as stationary vehicles waiting to turn at street junctions, traffic signals at street junctions, route information from other vehicles, emergency vehicles, accidents, etc. (see Gupta, para. [0036]).
Additionally, in the same field of self-driving vehicles responding to nearby emergency vehicles, Gordon discloses: determining a recommended vehicle path responsive to a scenario selected based on a determination that one of the other vehicles is an oncoming emergency vehicle moving through traffic behind the primary vehicle and recommended path comprises at least one of a slowing a speed of the primary vehicle and changing lanes away from the oncoming emergency vehicle (e.g. para. [0039] & [0052]-[0053]: “Also within SDV 206 is an SDV map display 309 (analogous to display 109 shown in FIG. 1), which is an electronic display capable of displaying a position of SDV 206 and/or emergency vehicle 202 and/or recommended alternative routes for SDV 206 on an electronic map.”; “…once the SDV receives the emergency message from the emergency vehicle, directing the SDV and/or other vehicles to clear the pathway being taken by the emergency vehicle, the SDV goes into self-driving mode, such that the SDV is autonomously/automatically steered/moved/positioned to a location that will not impede the travel/route of the emergency vehicle. If the self-driving vehicle determines the manual driving mode is to remain in place, it informs the driver over voice, flash message and/or text and/or images/videos about the oncoming emergency vehicle and what she/he needs to do in order to allow the emergency vehicle to pass by safely.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the process of Gupta the known technique of selecting a scenario based on a determination that one of the other vehicles is an oncoming emergency vehicle moving through traffic behind the primary vehicle and recommended path comprises at least one of a slowing a speed of the primary vehicle and changing lanes away from the oncoming emergency vehicle, as taught by Gordon, in order to simply notify the primary vehicle/driver about the oncoming emergency vehicle and what she/he needs to do in order to allow the emergency vehicle to pass by safely.

As per claim 14, claim 10 is incorporated and Gupta discloses: wherein the recommended path is generated based on a current direction of the primary vehicle (e.g. see fig. 4; para. [0040]: The optimal recommended lane of travel [e.g. the right eastward bound lane] is generated based on the current direction of the primary vehicle 120 as shown in FIG. 4).
Gupta does not explicitly disclose wherein the recommended path is generated based on a current direction of the primary vehicle without consideration of a destination.
However, in the same field of self-driving vehicles responding to nearby emergency vehicles, Gordon discloses: wherein the recommended path is generated based on a current direction of the primary vehicle without consideration of a destination (e.g. see fig. 2; para. [0031], [0039], [0047] & [0053]: the recommended path [e.g. turn onto street 208] for the primary vehicle [i.e. SDC 206] is generated based on a current direction of the primary vehicle without consideration of a destination such that the primary vehicle does not impede the progress of emergency vehicle 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Gupta the known technique of generating the recommended path based on a current direction of the primary vehicle without consideration of a destination, as taught by Gordon, in order to simply provide recommended path(s) to accommodate emergency vehicle(s) immediately present near the primary vehicle irrespective of the final destination of the primary vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Johnson et al. (U.S Publication No. 2015/0166062 A1; hereinafter “Johnson”).

As per claim 7, claim 1 is incorporated and Gupta does not explicitly disclose: wherein the selected scenario is selected based on a determination that one of the other vehicles is moving faster than the primary vehicle and the recommended path comprises at least one of a slowing and a lane changes to accommodate faster moving other vehicles.
However, in the same field of vehicle control system, Johnson discloses: wherein the selected scenario is selected based on a determination that one of the other vehicles is moving faster than the primary vehicle and the recommended path comprises at least one of a slowing and a lane changes to accommodate faster moving other vehicles (e.g. see figs. 2-3; para. [0006] & [0037]: “For example, when the system detects a vehicle or motorcycle approaching (such as from behind the vehicle or ahead of the vehicle) at the left side, the system may move the subject vehicle towards the right side of the subject vehicle's lane or occupied lane and away from the lane splitting motorcycle, while still remaining in the occupied lane. After the detected motorcycle passes, the system may move the subject vehicle back towards the center of the occupied lane.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the process of Gupta the known technique of selecting a scenario based on a determination that one of the other vehicles is moving faster than the primary vehicle and the recommended path comprises at least one of a slowing and a lane changes to accommodate faster moving other vehicles, as taught by Johnson, in order to simply allow for more room for faster moving/passing vehicles and avoid collision.

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Fields et al. (U.S Patent No. 9,805,601 B1; hereinafter “Fields”).

As per claim 9, claim 8 is incorporated and Gupta does not explicitly disclose: the process including generating a physical feedback to the operator of the primary vehicle to encourage operation of the vehicle along the recommended path.
However, in the same field of vehicle and pedestrian safety, Fields discloses: generating a physical feedback to the operator of the primary vehicle to encourage operation of the vehicle along the recommended path (e.g. see col. 9, lines 16-25, col. 50, lines 40-57 & col. 62, lines 23-53: the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 108. This may include causing a visual, audible, or haptic warnings to alter the driver of the anomalous condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the process of Gupta the known technique of generating a physical feedback to the operator of the primary vehicle to encourage operation of the vehicle along the recommended path, as taught by Fields, in order to simply provide haptic/tactile feedback to a driver of the vehicle to communicate required vehicle operation to follow.

As per claim 12, claim 10 is incorporated and Gupta does not explicitly disclose wherein the communication device comprises a haptic feedback system that generates a physical indication to prompt an operator of the primary vehicle to modify the vehicle path according to the recommended path.
However, in the same field of vehicle and pedestrian safety, Fields discloses: wherein the communication device comprises a haptic feedback system that generates a physical indication to prompt an operator of the primary vehicle to modify the vehicle path according to the recommended path (e.g. see col. 9, lines 16-25, col. 50, lines 40-57 & col. 62, lines 23-53: the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 108. This may include causing a visual, audible, or haptic warnings to alter the driver of the anomalous condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Gupta the known haptic feedback system that generates a physical indication to prompt an operator of the primary vehicle to modify the vehicle path according to the recommended path, as taught by Fields, in order to simply provide haptic/tactile feedback to a driver of the vehicle to communicate required vehicle operation to follow.

As per claim 13, claim 12 is incorporated and Gupta in view of Fields discloses: wherein the haptic feedback system comprises at least one of a steering assist mechanism or a seat feedback system (Fields, e.g. see col. 9, lines 16-25: a tactile alert system 120 (e.g., a seat that can vibrate) may be configured to generate tactile alerts to the vehicle operator 106).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Madigan et al. (U.S Publication No. 2018/0061230 A1; hereinafter “Madigan”).

As per claim 15, claim 10 is incorporated and Gupta does not explicitly disclose:  wherein the transceiver comprises a dedicated short range and/or over-the-air communication device for communicating between other vehicles proximate the primary vehicle.
However, short range and/or over-the-air communication systems are well known. For example, in the same filed of an electrical data processing system for determining a navigation route based on the location of a vehicle, Madigan discloses: 
wherein the transceiver comprises a dedicated short range and/or over-the-air communication device for communicating between other vehicles proximate the primary vehicle (e.g. para. [0044]-[0046]: “The transceiver 112 may comprise or be part of a short-range communication system, such as a vehicle-based data transmission system configured to transmit vehicle data to other nearby vehicles, and to receive vehicle data from other nearby vehicles. In some examples, the transceiver 112 may use the dedicated short-range communications (DSRC) protocols and standards to perform wireless communications between vehicles.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Gupta the known dedicated short range and/or over-the-air communication device for communicating between other vehicles proximate the primary vehicle, as taught by Madigan, in order to simply use the dedicated short-range communications (DSRC) protocols and standards to perform wireless communications between vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov